Case: 22-50086         Document: 00516573469             Page: 1      Date Filed: 12/09/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit
                                       No. 22-50086
                                     Summary Calendar                                 FILED
                                                                               December 9, 2022
                                                                                  Lyle W. Cayce
   United States of America,                                                           Clerk

                                                                      Plaintiff—Appellee,

                                             versus

   Karen Marie Szanyi,

                                                                  Defendant—Appellant.


                      Appeal from the United States District Court
                           for the Western District of Texas
                               USDC No. 4:21-CR-597-1


   Before Jolly, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Karen Marie Szanyi has moved
   for leave to withdraw and has filed a brief in accordance with Anders v.
   California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
   Cir. 2011). Szanyi has not filed a response. We have reviewed counsel’s brief
   and the relevant portions of the record reflected therein. We concur with



          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-50086    Document: 00516573469         Page: 2   Date Filed: 12/09/2022




                                 No. 22-50086


   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                      2